Citation Nr: 1821155	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1991 to November 1995, including qualifying service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed February 1997 rating decision denied a claim of entitlement to service connection for a right knee disability.  Evidence received since the February 1997 rating decision relates to prior unestablished facts.


CONCLUSION OF LAW

The February 1997 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the Board finds that new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  In making this determination, the Board first notes that the Veteran's right knee disability claim was initially denied in a February 1997 rating decision because there was no incident in service affecting the right knee as well as no nexus between service and a current right knee disability.  Additionally, during a January 1997 VA examination, the Veteran only complained of a left knee condition.  

The Veteran was notified of this rating decision via a letter also issued in February 1997.  The Veteran did not appeal or submit any evidence within one year of being notified of the rating decision.  Therefore, it became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the February 1997 rating decision includes VA treatment records, lay statements, a January 2013 opinion from a VA provider, and VA examination reports from June 2011, October 2012, and February 2013.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also "material," as it addresses the reasons for the prior denials.  

Specifically, in October 2012 and February 2013, VA examiners provided opinions as to the etiology of a right knee disability.  Additionally, in January 2013, a provider from the Charleston, South Carolina VA Medical Center (VAMC) provided an opinion discussing a possible connection between bilateral knee conditions and service.  

Accordingly, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's right knee service connection claim, the Board finds that new and material evidence has been received.  As such, the claim will be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

 
ORDER

New and material evidence having been received, entitlement to service connection for a right knee disability is reopened.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim.  

On VA examination in 2011, a history of knee pain was noted.  VA examination revealed a meniscus tear and noted a consultation to undergo surgery to repair the meniscus tear of the right knee.  

In January 2013, a VA provider submitted an opinion regarding the etiology of the Veteran's right knee condition.  The provider stated that the Veteran had osteoarthritis of his bilateral knees and that this accelerated arthritis certainly may be a consequence of or related to the Veteran's physical activity in service.

Thereafter, in February 2013, following a VA examination, a VA examiner opined that it was less likely than not that the Veteran's right knee disability was related to service.  In explaining this opinion, the examiner did not comment upon the January 2013 VA provider's opinion.

A medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the instant case, the Board first finds the January 2013 provider's opinion to be inadequate for adjudicative purposes as there was no rationale supporting the conclusion.  Relatedly, the February 2013 VA examiner's opinion is also inadequate for adjudicative purposes as it did not address the differing conclusion provided in the January 2013 VA provider's opinion.  Accordingly, the Board will remand the matter for a supplemental medical opinion.

Lastly, given the need to remand the foregoing issues, updated VA treatment records should also be obtained-particularly those records dated since February 2013.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since February 2013.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the claims file to an appropriate VA clinician for the issuance of a supplemental medical opinion as to the nature and etiology of the Veteran's claimed right knee disability.  The clinician should thoroughly review the Veteran's entire claims file, including a copy of this Remand.  If the clinician determines that a new examination is required, one should be scheduled.  

Thereafter, the clinician should address whether it is at least as likely as not (50 probability or more) that the Veteran's right knee disability was incurred in, caused by, or is otherwise related to service.

The clinician should comment specifically upon the Veteran's reports of experiencing right knee pain continuously since service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including a January 2013 opinion from a clinician at the Charleston VAMC.

For the opinion requested, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


